DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: in claim 1,  lines 9-10, recites “….a command to utilize only short- range wireless transmission means when the aircraft status is climb, cruise or descent” which should be -- a command to utilize only short- range wireless transmission when the aircraft status is climb, cruise or descent--. In claim 12, line 2, recites “arranged to for receiving” which should be --arranged for receiving--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 	Regarding claims 1 and 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	Regarding claims 11-13, recites the limitation "the remote entity".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemmon et al. (US 2010/0267375).
 	Regarding claim 14, Lemmon teaches a method for controlling nodes in a wireless sensor network comprising, receiving flight status information from an aircraft interface device (a wireless management system (WMS) 30 inherently has aircraft interface device may continuously monitor the environmental parameters (flight status information) measured by sensor(s) 12 (or other data) to detect an aircraft takeoff event; See paragraph 0023), determining communications mode for nodes (During operation, WMS 30 may transition the wireless device 10 between the normal mode, the disabled mode, and the airborne mode. That means WMS 30 determine communication mode for nodes; see paragraph 0023), wherein if takeoff or landing the communications mode is disable all transmission (When aircraft takeoff is detected, WMS 30 may transition device 10 to disabled mode and set a timer for the transition of device 10 to airborne mode; see paragraph 0023), and if flight status is climb, cruise or descent the communications mode is utilize only short-range transmission, sending commands to nodes to disable all transmission or utilize transmission in accordance with the determined communications mode (After takeoff, WMS 30 may permit the operation of device 10 in a limited manner by transitioning the device from disabled mode to airborne mode (see FIG. 2); see paragraph 0037.  the WMS may transition the wireless device to airborne mode only after data from an acoustic sensor(s) indicates that the aircraft has reached cruise altitude. See paragraphs 0043 and 0044. passive Radio Frequency Identification (RFID) systems within device 10 coupled with localized wireless communication such as RFID access points or antennas along the operational path of device 10 may provide a signal to transition device 10 back to normal mode when device 10 is on the ground. Any known method, including techniques such as Bluetooth.RTM. or ZigBee, may also be used to communicate with wireless device 10. See paragraph 0056.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanagala et al. (US 2009/0322488) in view of Lemmon et al. (US 2010/0267375). 
 	Regarding claim 1, Kanagala teaches a gateway device (wireless access devices 120; see paragraph 0020 and fig. 1) for a sensor network comprising: 
 	communication means (communication means is inherent in wireless access devices 120; see paragraph 0020 and fig. 1) to communicate with an aircraft interface device or other communication means (a wireless system suitable for use as a radio frequency (RF) locationing or presence detection system includes at least one wireless access device 120 and at least wireless device, such as an active RF tag (fig. 1, items 104, 106, 108, and 110); see abstract), 
 	short-range wireless communication means for communicating with nodes via short range communication means (Briefly, a wireless access device 120 as described herein is suitably configured to transmit and receive data from wireless clients (including active RF tags) over wireless links…… RF module 202 could be configured to support other wireless data communication schemes such as BLUETOOTH.RTM; see paragraphs 0021 and 0024), but does not specifically teach wherein the gateway device is arranged to receive flight status information from the aircraft interface device and to facilitate control of nodes in accordance with the flight status, such as that the gateway sends the nodes a command to disable all wireless transmission when the aircraft status is takeoff or landing, and a command to utilize only short-range wireless transmission means when the aircraft status is climb, cruise or descent.
 	However, in related art, Lemmon teaches wherein the gateway device (a wireless management system (WMS) 30; See paragraph 0023) is arranged to receive flight status information from the aircraft interface device (a wireless management system (WMS) 30 inherently has aircraft interface device may continuously monitor the environmental parameters (flight status information) measured by sensor(s) 12 (or other data) to detect an aircraft takeoff event; See paragraph 0023) and to facilitate control of nodes in accordance with the flight status, such as that the gateway sends the nodes a command to disable all wireless When aircraft takeoff is detected, WMS 30 may transition device 10 to disabled mode and set a timer for the transition of device 10 to airborne mode; see paragraph 0023), and a command to utilize only short-range wireless transmission means when the aircraft status is climb, cruise or descent (After takeoff, WMS 30 may permit the operation of device 10 in a limited manner by transitioning the device from disabled mode to airborne mode (see FIG. 2); see paragraph 0037.  the WMS may transition the wireless device to airborne mode only after data from an acoustic sensor(s) indicates that the aircraft has reached cruise altitude. See paragraphs 0043 and 0044. passive Radio Frequency Identification (RFID) systems within device 10 coupled with localized wireless communication such as RFID access points or antennas along the operational path of device 10 may provide a signal to transition device 10 back to normal mode when device 10 is on the ground. Any known method, including techniques such as Bluetooth.RTM. or ZigBee, may also be used to communicate with wireless device 10. See paragraph 0056.). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Lemmon’s teaching about wherein the gateway device is arranged to receive flight status information from the aircraft interface device and to facilitate control of nodes in accordance with the flight status, such as that the gateway sends the nodes a command to disable all wireless transmission when the aircraft status is takeoff or landing, and a command to utilize only short-range wireless transmission means when the aircraft status is climb, cruise or descent with Kanagala’ s invention in order to avoid interferences between radio signals.
 	Regarding claim 2, the combination of Kanagala and Lemmon teach all the claimed elements in claim 1. In addition, Kanagala teaches the device of claim 1 wherein the short-range communication means comprise IEEE 802.11, IEEE 802.15.1 and/or such ISM/SRD band communication means (Paragraphs 0024 and 0032). 	Regarding claim 3, the combination of Kanagala and Lemmon teach all the claimed elements in claim 1. In addition, Kanagala teaches the device of claim 1 comprising broadband connection (Paragraph 0024) and Lemmon teaches  a connection for sending measurement data received from the nodes via the aircraft interface device (During operation, WMS 30 may transition the wireless device 10 between the normal mode, the disabled mode, and the airborne mode…..a wireless management system (WMS) 30 inherently has aircraft interface device may continuously monitor the environmental parameters  measured by sensor(s) 12 (or other data) to detect an aircraft takeoff event (flight status information); See paragraph 0023)). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Lemmon’s teaching about a connection for sending measurement data received from the nodes via the aircraft interface device with Kanagala’ s invention in order to determine if the device needs to transition from a first mode to second mode based on data that is indicative of a change in flight condition of the aircraft (See Lemmon, abstract).
Regarding claim 5, Kanagala teaches an arrangement for controlling node communications in an aircraft (aircraft control unit 124 may cooperate with an electronic control unit or flight instrument of aircraft 102 such that system 100 switches between the transmit and standby modes automatically in response to certain criteria (e.g., airspeed, groundspeed, altitude, GPS location, time, etc.); see paragraph 0022): a gateway (wireless access devices 120; see paragraph 0020 and fig. 1) comprising means to facilitate wireless short-range communication, at least one node comprising at least wireless short-range communication means (Briefly, a wireless access device 120 as described herein is suitably configured to transmit and receive data from wireless clients (including active RF tags) over wireless links…… RF module 202 could be configured to support other wireless data communication schemes such as BLUETOOTH.RTM; see paragraphs 0021 and 0024), but does not specifically teach a gateway device arranged to receive flight status information from an aircraft interface device system, the gateway device being arranged to facilitate control of the nodes in accordance with the flight status, such as that the gateway sends the nodes a command to disable all wireless transmission when the aircraft status is takeoff or landing, and a command to utilize only short-range wireless transmission means when the aircraft status is climb, cruise or descent.
 	However, in related art, Lemmon teaches a gateway device (a wireless management system (WMS) 30; See paragraph 0023) arranged to receive flight status information from an aircraft interface device system (a wireless management system (WMS) 30 inherently has aircraft interface device may continuously monitor the environmental parameters (flight status information) measured by sensor(s) 12 (or other data) to detect an aircraft takeoff event; See paragraph 0023), the gateway device being arranged to facilitate control of the nodes in accordance with the flight status, such as that the gateway sends the nodes a command to disable all wireless transmission when the aircraft status is takeoff or landing (When aircraft takeoff is detected, WMS 30 may transition device 10 to disabled mode and set a timer for the transition of device 10 to airborne mode; see paragraph 0023), and a command to utilize only short-range wireless transmission means when the aircraft status is climb, cruise or descent (After takeoff, WMS 30 may permit the operation of device 10 in a limited manner by transitioning the device from disabled mode to airborne mode (see FIG. 2); see paragraph 0037.  the WMS may transition the wireless device to airborne mode only after data from an acoustic sensor(s) indicates that the aircraft has reached cruise altitude. See paragraphs 0043 and 0044. passive Radio Frequency Identification (RFID) systems within device 10 coupled with localized wireless communication such as RFID access points or antennas along the operational path of device 10 may provide a signal to transition device 10 back to normal mode when device 10 is on the ground. Any known method, including techniques such as Bluetooth.RTM. or ZigBee, may also be used to communicate with wireless device 10. See paragraph 0056.). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Lemmon’s teaching about a gateway device arranged to receive flight status information from an aircraft interface device system, the gateway device being arranged to facilitate control of the nodes in accordance with the flight status, such as that the gateway sends the nodes a command to disable all wireless transmission when the aircraft status is takeoff or landing, and a command to utilize only short-range wireless transmission means when the aircraft status is climb, cruise or descent with Kanagala’ s invention in order to avoid interferences between radio signals.
 	Regarding claim 7, the combination of Kalagala and Lemmon teach all the claimed elements in claim 1. In addition, Lemmon teaches the arrangement according to claim 5 wherein the nodes (wireless device 10; see paragraph 0020 and fig. 1) comprise ambient variable (environmental parameters; see paragraph 0020), movement (motion of device 10; see paragraph 0020) and/or orientation detection means (orientation of the sensor(s) can be identified by comparing the magnitudes of the acceleration signals from the three axes; see paragraph 0033). 	Regarding claim 10, the combination of Kalagala and Lemmon teach all the claimed elements in claim 1. In addition, Lemmon teaches the arrangement according to claim 5 comprising a remote server or a cloud service for receiving data from the gateway device (Device 10 may communicate with a remote server at predetermined intervals to download updated data, if available; see paragraph 0051).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanagala et al. (US 2009/0322488) in view of Lemmon et al. (US 2010/0267375), and further in view of Haukom (US 2018/0197357).  	Regarding claim 4, the combination of Kanagala and Lemmon fail to teach the device of claim 1 comprising narrowband connection for sending alerts associable with the gateway device or the nodes via the aircraft interface device.the ability of the aircraft interface device to send and receive data via multiple wired and wireless communication networks, including cellular communication networks, WiFi networks (can be narrowband) (e.g., Ethernet or other Internet-protocol networks), satellite communication (SATCOM) networks, Aircraft Communications Addressing and Reporting System (ACARS) networks, or other wireless communication networks increases the flexibility and usability of the aircraft interface device to generate value-added operational efficiency via reports, alerts, or other triggered actions; see paragraph 0013) for sending alerts associable with the gateway device or the nodes via the aircraft interface device (aircraft interface device 12 can transmit the reports and/or alerts to a remote computing device (e.g., a ground-based computing device) via wireless transceiver(s) of communication devices 30 or via aircraft data bus structure 26; see paragraph 0028). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Haukom teaching about narrowband connection for sending alerts associable with the gateway device or the nodes via the aircraft interface device with Kalagala and Lemmon’s invention so that the alert can be received instantly and make determination of transition between the normal mode, the disable mode, and the airborne mode as fast as possible.  
Claims 6, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanagala et al. (US 2009/0322488) in view of Lemmon et al. (US 2010/0267375), and further in view of Kallio et al. (US 2007/0202802). Regarding claim 6, the combination of Kanagala and Lemmon fail to teach the arrangement according to claim 5 wherein a node comprises long-range wireless communication means, which are controlled in accordance with the flight status.
 	However, in related art, Kallio teaches the arrangement according to claim 5 wherein a node comprises long-range wireless communication means (When the aircraft starts landing the emulator may receive this information and processes a signalling message to the base station; see paragraph 0052), which are controlled (signalling message may include a Cell Barred information, which causes that information transfer time slots cannot be used and thus calls are no more possible; see paragraph 0052) in accordance with the flight status (flight status can be landing or departing aircraft; see paragraph 0052. Further, Kallio teaches when the aircraft starts landing (flight status) the emulator may receive this information and processes a signalling message to the base station. This signalling message may include a Cell Barred information, which causes that information transfer time slots cannot be used and thus calls are no more possible; see paragraph 0052). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Kallio teaching about long-range wireless communication means, which are controlled in accordance with the flight status with Kanagala and Lemmon’s invention  in order to prevent the mobile stations from scanning other networks when landing and  avoid interferences between radio signals.
Regarding claim 8, the combination of Kanagala and Lemmon fail to teach the arrangement according to claim 5 wherein the detection means are used to determine flight status at a node and wherein the node disables long-range wireless transmissions when takeoff, landing, climbing, cruising or descending flight status is determined.
 	However, in related art, Kallio teaches the arrangement according to claim 5 wherein the detection means are used to determine flight status at a node and wherein the node disables long-range wireless transmissions when takeoff, landing, climbing, cruising or descending flight status is determined (flight status can be landing or departing aircraft; see paragraph 0052. Further, Kallio teaches when the aircraft starts landing (flight status) the emulator may receive this information and processes a signalling message to the base station. This signalling message may include a Cell Barred information, which causes that information transfer time slots cannot be used and thus calls are no more possible; see paragraph 0052). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Kallio teaching about wherein the detection means are used to determine flight status at a node and wherein the node disables long-range wireless transmissions when takeoff, landing, climbing, cruising or descending flight status is determined with Kalagala and Lemmon’s invention  in order to prevent the mobile stations from scanning other networks when landing and  avoid interferences between radio signals.
 	Regarding claim 9, the combination of Kanagala and Lemmon fail to teach the arrangement according to claim 5 wherein the gateway device facilitates command of 
 	However, in related art, Kallio teaches the arrangement according to claim 5 wherein the gateway device facilitates command of the long-range wireless communication means of the nodes such that gateway sends the nodes a command to disable long-range wireless transmission when the aircraft status is take off, landing, climb, cruise or descent (flight status can be landing or departing aircraft; see paragraph 0052. Further, Kallio teaches when the aircraft starts landing (flight status) the emulator (gateway) may receive this information and processes (command) a signalling message to the base station. This signalling message may include a Cell Barred information (disable long-range wireless transmission), which causes that information transfer time slots cannot be used and thus calls are no more possible; see paragraph 0052). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Kallio teaching about wherein the gateway device facilitates command of the long-range wireless communication means of the nodes such that gateway sends the nodes a command to disable long-range wireless transmission when the aircraft status is take off, landing, climb, cruise or descent with Kalagala and Lemmon’s invention  in order to prevent the mobile stations from scanning other networks when landing and  avoid interferences between radio signals.
Regarding claim 15, the combination of Kanagala and Lemmon fail to teach the method according to claim 14 wherein determining that communications mode is allow long-range transmission if flight status is not takeoff, landing, climb, cruise or descent.
 	However, in related art, Kallio teaches the method according to claim 14 wherein determining that communications mode is allow long-range transmission if flight status is not takeoff, landing, climb, cruise or descent descent (flight status can be landing or departing aircraft; see paragraph 0052. Further, Kallio teaches when the aircraft starts landing (flight status) the emulator (gateway) may receive this information and processes (command) a signalling message to the base station. This signalling message may include a Cell Barred information (disable long-range wireless transmission), which causes that information transfer time slots cannot be used and thus calls are no more possible; see paragraph 0052). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Kallio teaching about wherein determining that communications mode is allow long-range transmission if flight status is not takeoff, landing, climb, cruise or descent descent with Kalagala and Lemmon’s invention  in order to prevent the mobile stations from scanning other networks when landing and  avoid interferences between radio signals.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kanagala et al. (US 2009/0322488) in view of Lemmon et al. (US 2010/0267375), and further in view of Kwak et al. (US 2016/0182522).  	Regarding claim 11, the combination of Kanagala and Lemmon fail to teach the .
 	However, in related art, Kwak teaches the arrangement according to claim 5 wherein the remote entity or cloud service and the gateway device are connected via a broadband or narrowband connection in accordance with the flight status (Paragraphs 0035, 0037, and 0051). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Kallio teaching about wherein the remote entity or cloud service and the gateway device are connected via a broadband or narrowband connection in accordance with the flight status with Kalagala and Lemmon’s invention  in order for efficiently providing large size data to a user (see Kwak, abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kanagala et al. (US 2009/0322488) in view of Lemmon et al. (US 2010/0267375), and further in view of Stefani  (US 2009/0192846).  	Regarding claim 12, the combination of Kanagala and Lemmon fail to teach the arrangement according to claim 5 wherein the remote entity or cloud service is arranged to for receiving alerts or data from the gateway device wherein the data is measurement data of an aircraft cargo.
 	However, in related art, Stefani teaches the arrangement according to claim 5 wherein the remote entity or cloud service is arranged to for receiving alerts or data from the gateway device wherein the data is measurement data of an aircraft cargo . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kanagala et al. (US 2009/0322488) in view of Lemmon et al. (US 2010/0267375), and further in view of Hathaway  (US 2015/0120097). 	Regarding claim 13, the combination of Kanagala and Lemmon fail to teach the arrangement according to claim 5 wherein the nodes are arranged to send alerts or measurement data of an aircraft cargo to the remote entity or cloud service via long-range communication means.
 	However, in related art, Hathaway teaches the arrangement according to claim 5 wherein the nodes are arranged to send alerts or measurement data of an aircraft cargo to the remote entity or cloud service via long-range communication means (data from the ADID may be transmitted wirelessly by the tablet 100 via cellular link to a nearby base station tower 50; see paragraph 0029. The passenger and cargo loading application then transmits its data to a remote server for calculating weight and balance for the aircraft; see paragraph 0032). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komoni et al. (US 10/629,067), Whitlow et al. (US 2019/0340556), Venkataramana et al. (US 2019/0180631), Khan et al. (US 2019/0108466), Avila et al. (US 2019/0098506), Neeld (US 2019/0044753), Bates et al. (US Patent #10,097,879), Satyanarayana (US 2018/0232970), Rosenberg (US Patent #10,040,576), Cooper (US 2017/0074002), Dame et al. (US 2016/0270052), Nutaro et al. (US 2016/0124428), Lesperance et al. (US 2016/0048131), Wang et al. (US 2016/0050663), Warner et al. (US 2015/0339241), Denton (US 2014/0142788), Bleacher et al. (US 2014/0053185), Lundy (US 2013/0328697), Scheid et al. (US 2009/0132697), Carpenter et al. (US 2005/0267650), and Bastian et al. (US Patent #6,757,712).  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132